


110 HR 5627 IH: To award the congressional gold medal to Dr. Oscar Elias

U.S. House of Representatives
2008-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5627
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2008
			Mr. Lincoln Diaz-Balart of
			 Florida (for himself, Mr.
			 Sires, Ms. Ros-Lehtinen,
			 Mr. Mario Diaz-Balart of Florida,
			 Mr. Burton of Indiana, and
			 Mr. Smith of New Jersey) introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To award the congressional gold medal to Dr. Oscar Elias
		  Biscet, in recognition of his courageous and unwavering commitment to democracy
		  and human rights in Cuba.
	
	
		1.FindingsThe Congress finds as follows:
			(1)Dr. Oscar Elias Biscet was born on July 20,
			 1961 in Havana, Cuba.
			(2)Dr. Biscet is
			 married to fellow pro-democracy leader, Elsa Morejón Hernandez.
			(3)Dr. Biscet is
			 currently serving a 25-year prison sentence for allegedly committing crimes
			 against the Cuban regime.
			(4)In 1997, Dr.
			 Biscet founded the Lawton Foundation for Human Rights to promote the study and
			 defense of human rights and to denounce human rights violations inside Cuba and
			 wherever else they are violated.
			(5)Dr. Biscet
			 denounced the double standards and discrimination against the Cuban people of
			 the Cuban National Health Care System, and as a result he was forbidden from
			 practicing medicine.
			(6)On
			 November 3, 1999, Dr. Biscet was imprisoned for 3 years for organizing a
			 peaceful pro-democracy protest.
			(7)Once released in
			 2002, and unable to practice medicine, Dr. Biscet organized seminars on the
			 Universal Declaration of Human Rights.
			(8)On December 6,
			 2002, on his way to one such meeting, he and several of the seminar’s
			 participants were beaten and arrested.
			(9)On April 7, 2003,
			 Dr. Biscet was sentenced to 25 years in prison and sent to the Kilo Cinco y
			 Medio prison, in Pinar Del Rio province, and he has subsequently been
			 incarcerated in multiple prisons of the Cuban dictatorship.
			(10)Dr. Biscet has
			 declared himself a plantado, a political prisoner who refuses to
			 undertake ideological reeducation or wear a common prisoner’s
			 uniform, and he remains in Cuba’s political gulag.
			(11)On November 5,
			 2007, President Bush recognized Dr. Biscet, presenting him (in absentia) with
			 the Presidential Medal of Freedom, stating that Dr. Biscet is a champion
			 in the fight against tyranny and oppression. Despite being persecuted and
			 imprisoned for his beliefs, he continues to advocate for a free Cuba in which
			 the rights of all people are respected..
			(12)Dr. Biscet is a
			 follower of the teachings of Mahatma Gandhi and Martin Luther King, Jr. and
			 continues to work each day from his jail cell to bring democracy and the rule
			 of law to Cuba.
			2.Congressional gold
			 medal
			(a)Presentation
			 authorizedThe Speaker of the
			 House of Representatives and the President Pro Tempore of the Senate shall make
			 appropriate arrangements for the presentation, on behalf of the Congress, of a
			 gold medal of appropriate design, to Dr. Oscar Elias Biscet in recognition of
			 his courageous and unwavering commitment to democracy and human rights in
			 Cuba.
			(b)Design and
			 strikingFor purposes of the presentation referred to in
			 subsection (a), the Secretary of the Treasury (hereafter referred to in this
			 Act as the Secretary) shall strike a gold medal with suitable
			 emblems, devices, and inscriptions to be determined by the Secretary.
			3.Duplicate
			 medalsThe Secretary may
			 strike and sell duplicates in bronze of the gold medal struck pursuant to
			 section 2 under such regulations as the Secretary may prescribe, at a price
			 sufficient to cover the cost thereof, including labor, materials, dies, use of
			 machinery, and overhead expenses, and the cost of the gold medal.
		4.Status of
			 medals
			(a)National
			 medalsThe medals struck pursuant to this Act are national medals
			 for purposes of chapter 51 of title 31, United States Code.
			(b)Numismatic
			 itemsFor purposes of sections 5134 and 5136 of title 31, United
			 States Code, all medals struck under this Act shall be considered to be
			 numismatic items.
			5.Authority To use
			 fund amounts; proceeds of sale
			(a)Authority To use
			 fund amountsThere is authorized to be charged against the United
			 States Mint Public Enterprise Fund such amounts as may be necessary to pay for
			 the costs of the medals struck pursuant to this Act.
			(b)Proceeds of
			 saleAmounts received from the sale of duplicate bronze medals
			 authorized under section 3 shall be deposited into the United States Mint
			 Public Enterprise Fund.
			
